Citation Nr: 0938733	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What initial evaluation is warranted for posttraumatic stress 
disorder (PTSD)?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005  rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in New York, 
New York, that granted service connection for PTSD and 
assigned an initial evaluation of 30 percent, effective April 
28, 2005.  On appeal, a decision review officer, in an 
October 2008 rating decision, granted an increased rating 
from 30 to 50 percent, effective retroactively to April 28, 
2005, but the Veteran continued his appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he expressly indicates 
otherwise).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated on his August 2006 substantive appeal 
(VA Form 9) that he desired a Travel Board Hearing.  The 
Board finds no evidence in the claims file that the Veteran 
withdrew his request or that the RO acted on the request.  
Thus, a remand is in order to effect the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall contact the Veteran and 
determine if he still desires a Travel 
Board Hearing.  If he wishes to withdraw 
the request for the hearing, that should be 
done by written document submitted to the 
AMC/RO.  If not, the AMC/RO shall refer the 
claims file to the RO to schedule a hearing 
as requested before a Veterans Law Judge at 
the earliest available opportunity, in 
accordance with applicable procedures, and 
notify the Veteran of the date and time 
thereof.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  he law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


